Citation Nr: 1133327	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-17 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbar spine (hereinafter, "lumbar spine disorder").

3.  Entitlement to paragraph 30 benefits for cervical spine fusion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in January 2005, September 2005, and November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In short, the January 2005 rating decision denied a rating in excess of 20 percent for the service-connected lumbar spine disorder, the September 2005 rating decision denied service connection for PTSD, and the November 2008 rating decision denied paragraph 30 benefits for cervical spine fusion.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's PTSD and lumbar spine claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At his June 2011 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that a withdrawal of his appeal on the issue of entitlement to paragraph 30 benefits for cervical spine fusion was desired in this case.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to paragraph 30 benefits for cervical spine fusion have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran testified and provided a written statement at his June 2011 hearing which withdrew his appeal as to the issue of entitlement to paragraph 30 benefits for cervical spine fusion.  Hence, there remain no allegations  of errors of fact or law for appellate consideration regarding this claim.  Accordingly, the Board does not have jurisdiction to review this appellate claim and it is dismissed.


ORDER

The appeal regarding the issue of entitlement to paragraph 30 benefits for cervical spine fusion is dismissed.


REMAND

The Board notes that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required to comply with these duties regarding the PTSD and lumbar spine claims.

With respect to the PTSD claim, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

In this case, the Board notes that the competent medical evidence of record contains multiple references to treatment for an acquired psychiatric disorder, and includes diagnoses of PTSD.  The Veteran contends, in essence, that his PTSD is due to stressors he experienced while on active duty in the Republic of Vietnam.  For example, he has contended that while serving as a mobile cook to light infantry division his unit was under constant bombardment, and that he was required to clean up corpses many times.  He also reported witnessing a friend drive off a cliff.  At his June 2011 Board hearing, he emphasized that his base had a lot of incoming mortar fire, and that he was in fear for his life while in Vietnam.

The Veteran's service records confirm he had active service in the Republic of Vietnam.  Further, service treatment records dated in April 1978 note that he injured his right heal during a rocket attack in February.

Despite the foregoing, the record reflects the Veteran's claim was denied below because of the lack of verified stressor(s).  It was noted that he received no combat awards during active service that would concede a stressor.  In addition, there is a May 2007 Formal Finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD.  Among other things, it was noted that the Veteran had failed to respond with detailed stressor information in which to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or research Army or National Archives and Records Administration (NARA) records.

The Board notes, however, that there has been a significant change in the law regarding PTSD claims during the pendency of this case.  Specifically, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. 
§ 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

The Board observes that the notification provided to the Veteran regarding his PTSD claim does not contain information regarding the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3), nor does it appear that these revised provisions were addressed in the May 2007 Statement of the Case (SOC) on this issue.  As detailed above, the information provided by the Veteran regarding his purported stressors does appear to be of the type that warrants consideration of the revised regulatory provisions, particularly as he indicated at his hearing that he had fear of enemy attack while on active duty in Vietnam.  Therefore, the Board is concerned that the Veteran has not had an adequate opportunity to present evidence and argument supporting his claim in light of the revised regulatory provisions.  As such, a remand is required to correct this deficiency.

Inasmuch as a remand is already required in this case, the Board finds the Veteran should also be provided with another opportunity to provide additional information with respect to his purported stressor(s).

Additionally, as the information provided by the Veteran does indicate his purported stressor(s) involves "fear of hostile military or terrorist activity" as defined by the revised regulatory provisions, the Board also finds that a VA medical examination should be conducted in accord with these provisions.  Granted, a VA medical examination was accorded to the Veteran regarding this claim in August 2005, but as it occurred prior to the enactment of the revised regulatory provisions the Board finds that it is inadequate for resolution of this case.  Simply put, it was impossible for this examination to adequately consider the affect of the revised regulatory provisions as they did not even exist when the examination was conducted.

In regard to the claim of entitlement to a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disorder, the Board notes that he was also accorded VA medical examination that evaluated the severity of this disability in January 2005.  However, as it has been more than 6 years since that examination, the Board is concerned that the evidence of record may not accurately reflect the current nature and severity of this disability.  In fact, a new examination was requested by his accredited representative at the June 2011 hearing, noting, in part, that the Veteran had had back surgery since the last VA medical examination.  In other words, the Veteran has indicated the disability has increased in severity since the last examination.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected lumbar spine disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also notes that the Veteran testified at his June 2011 hearing that he was in receipt of disability benefits from the Social Security Administration (SSA) due to his lumbar spine disorder.  Nothing in the evidence on file indicates records have been obtained from the SSA.  The Board acknowledges that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held in the context of a case involving a claim of service connection for PTSD that VA did not violate the duty to assist by failing to obtain SSA records because the evidence in that case did not indicate such records were relevant to the underlying claim.  Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  However, in this case the Veteran has indicated that these records are relevant in that the SSA disability benefits are due to the service-connected lumbar spine disorder, the severity of which is the focus of this appeal.  Consequently, a remand is required to obtain these records.

The Board further finds that any other outstanding treatment records regarding the Veteran's psychiatric and lumbar spine disorders should be obtained while on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the revised regulatory criteria for establishing service connection for PTSD in light of the July 13, 2010, amendment to 38 C.F.R. § 3.304(f).  In addition, the notification should request that the Veteran provide any additional information he desires regarding his purported in-service stressor(s) in light of this revised criteria, to include specific dates and places where these events occurred.  A reasonable opportunity to respond to this request should be provided.  

2.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his psychiatric and lumbar spine disorders since March 2007.  After securing any necessary release, the AMC/RO should obtain those records not on file.

3.  The AMC/RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

The VA examiner should be made aware of the revised provisions of 38 C.F.R. § 3.304 (f) (effective July 13, 2010), regarding the requirements for when a veteran's stressor is related to the veteran's fear of hostile military or terrorist activity, and what constitutes such activity.

In light of above change in the law, the VA examiner should render an opinion as to whether the Veteran currently has any psychiatric disability, including PTSD.  The VA examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability, including PTSD, is related to the Veteran's service or any incident in service.  Furthermore, if the Veteran is diagnosed with PTSD, the VA examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that PTSD is related to any verified stressor or to any incident in service per 38 C.F.R. § 3.304 (f).

A complete rationale for any opinion expressed must be provided, to include if the examiner determines they cannot provide an opinion without resorting to speculation.

5.  The Veteran should also be accorded an examination to evaluate the current nature and severity of his service-connected lumbar spine disorder.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

6.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review. The AMC/RO's decision should reflect consideration of the revised regulatory provisions of 38 C.F.R. § 3.304(f) regarding service connection for PTSD based upon fear of hostile military or terrorist activity.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained since the May 2007 SOC on these issues, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


